Investment Managers Series Trust 803 W. Michigan Street Milwaukee, Wisconsin53233 July 10, 2012 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, DC20549 Re: Investment Managers Series Trust (the “Trust”) File Nos. 333-122901 and 811-21719 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Perimter Small Cap Value Fund, (the “Fund”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from that contained in the most recent amendment dated June 29, 2012, and filed electronically as Post-Effective Amendment No. 263 to the Trust’s Registration Statement on FormN-1A. If you have any questions or require further information, do not hesitate to contact the undersigned at (626) 914-1360. Sincerely, /s/ JOY AUSILI Joy Ausili Investment Managers Series Trust
